In an action for libel, order granting defendants’ motion to dismiss the amended complaint reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, except as to the ninth cause of action, which is dismissed, and as to paragraphs twenty-fifth, twenty-sixth and thirtieth, which are struck out, for the reason they do not allege any libel against the plaintiff. In our opinion the articles complained of, as set forth in the amended complaint, except as above noted, are libelous 'per se. Respondents may answer within ten days from the entry of the order herein. Lazansky, P. J., Young, Hagarty, Davis and Johnston, JJ., concur.